Attorney’s Docket Number: 4630.3100001
Filing Date: 07/23/2020
Continuity Data: RCE filed on 10/31/2022
Claimed Priority Date: 01/28/2020 (Provisional 62/966,867)
Applicant(s): Kuo et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)               filed on 10/31/2022 and the Supplemental Amendment filed on 11/16/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 11/16/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 33 and added new claim 36. Accordingly, pending in this application are claims 16-32 and 34-36.
Response to Amendment
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, as previously formulated in the Final Office action mailed on 06/30/2022. However, applicant’s amendments have raised new issues. Accordingly, new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Specification
The disclosure is objected to because of the following informalities:
- Par. [35], L. 2-4 recites “Liner layer 103 can be a barrier layer formed using any suitable dielectric material, such as titanium nitride, tantalum nitride, titanium tungsten, tantalum, and other suitable compositions”. However, one of skill in the semiconductor art will readily recognize titanium nitride (TiN) and tantalum nitride (TaN) as conductive metal nitrides, and titanium tungsten (TiW) and tantalum (Ta) as a metal alloy and a metal, respectively. It is therefore unclear to the examiner how such materials can be deemed suitable dielectric materials for forming liner layer 103. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 36 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Dependent claim 36 recites in part “forming the second spacer comprises forming the second spacer in contact with the liner formed on sidewalls of the ILD” at L. 2-3, which is substantially redundant and broader than the amendment to independent claim 26 reciting a process step of “forming ... the second spacer in direct contact with a liner formed on sidewalls of an interlayer dielectric (ILD)” at L. 8-9. 
Also, claim 36 further recites “wherein the ILD comprises the liner” at L. 2-3. It is unclear to the examiner, in view of the amendments to claim 26 quoted supra, how the liner feature can be simultaneously 1) formed on sidewalls of an interlayer dielectric, and 2) be comprised in the interlayer dielectric, when exemplary embodiments of the liner material, as disclosed in the written description at Par. [35], are directed to conductive metal nitrides (TiN or TaN) or metals (TiW or Ta), thus cannot be understood as dielectrics. The claimed subject matter is therefore unclear, and as such indefinite.

Allowable Subject Matter
Claims 16-32 and 34-35 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, the prior art of record fails to disclose or suggest a method, comprising: forming, on the fin, a second spacer of uniform width in direct contact with a liner formed on sidewalls of an interlayer dielectric (ILD); etching back a portion of the sacrificial gate such that a sidewall of the second sub-spacer is partially exposed; performing a first etching process, comprising laterally etching the second sub-spacer through the partially exposed sidewall of the second sub-spacer; performing a second etching process, comprising laterally etching the first sub-spacer through the partially exposed sidewall of the first sub-spacer; removing the sacrificial gate to expose the gate dielectric layer; and depositing a gate electrode on the gate dielectric layer, wherein the gate electrode is in contact with the first and second sub-spacers.
Regarding claim 21, the prior art of record fails to disclose or suggest a method, comprising: forming, on the fin, a second spacer in direct contact with a liner formed on sidewalls of an interlayer dielectric (ILD), the second spacer having a uniform height; recessing the first gate to partially expose the second sidewall; performing a first etching process on the partially exposed second sidewall to form a horizontal surface of the second sub-spacer and to partially expose the first sidewall; performing a second etching process on the partially exposed first sidewall to form a horizontal surface of the first sub-spacer and to form a third sidewall of the first sub-spacer; removing the first gate; and depositing a second gate in contact with the second and third sidewalls and the horizontal surfaces of the first and second sub-spacers.
Regarding claim 26, the prior art of record fails to disclose or suggest a method, comprising: forming a second spacer in contact with the substrate, the second spacer in direct contact with a liner formed on sidewalls of an interlayer dielectric (ILD) and having vertical sidewalls; recessing the first gate to expose a top portion of the second sidewall; performing a first etching process on the top portion of the second sidewall to form a horizontal surface of the second sub-spacer and to expose a top portion of the first sidewall; performing a second etching process on the top portion of the first sidewall to form a third sidewall of the first sub-spacer; removing the first gate; and depositing a second gate in contact with a bottom portion of the second sidewall, the horizontal surface of the second sub-spacer, and the third sidewall.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods of manufacturing MOSFET gates through a replacement gate process, comprising steps of etching gate spacers having some aspects of the instant invention. However, none of the references of record disclose a sequence of process steps as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814